Citation Nr: 1814699	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  15-22 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to October 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned at an April 2017 videoconference hearing.  A transcript of that hearing is of record.


REMAND

The Board finds that additional development is required for the claim of service connection for erectile dysfunction.  While the Board regrets further delay, it is necessary to ensure that there is a complete record upon which to decide the claim. 

The Veteran contends that current erectile dysfunction is related to service-connected diabetes mellitus.  The Veteran was diagnosed with diabetes in February 2011.  The record indicates that the Veteran first filed a claim for service connection for erectile dysfunction in October 2011.  That same month at a VA examination for diabetes, the Veteran reported no erectile dysfunction.  At a March 2012 VA examination, the Veteran reported he was diagnosed with erectile dysfunction in 2002.  At a May 2014 VA examination, the Veteran reported he first experienced symptoms of erectile dysfunction in 2008.  At an April 2017 hearing, the Veteran reported that he first experienced symptoms of erectile dysfunction in 2003 or 2004.  VA medical evidence of record first indicates impotence in a September 2012 record.  

Both VA examiners opined that the erectile dysfunction was not related to the service-connected diabetes because by the Veteran's own statements, he experienced erectile dysfunction prior to being diagnosed with diabetes mellitus.  The May 2014 VA examiner provided an addendum to include the opinion that the service-connected diabetes had also not aggravated current erectile dysfunction.  However, the VA examiner based that opinion on the same rationale that the Veteran experienced symptoms of erectile dysfunction prior to a diagnosis of diabetes mellitus.  The Board finds that rationale is inadequate, as it does not explain why erectile dysfunction was not aggravated by the service-connected diabetes, even if the erectile dysfunction pre-dated the diabetes.  When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A new VA examination is also necessary to obtain an opinion based not only on the Veteran's statements regarding the onset of symptoms, but also based on the medical evidence of record indicating a later date of onset.  

Given the discrepancy between the Veteran's statements regarding onset of symptoms and the medical evidence of record, the Board finds a remand is further necessary to ensure that all VA records are associated with the record, including any that may note symptoms of erectile dysfunction prior to September 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Identify any VA or private medical records of treatment that are not already of record and associate them with the claims file, specifically VA records from Denver, Cheyenne, and Salt Lake City.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of claimed erectile dysfunction.  The examiner must review the claims file and should note that review in the report.  All tests and studies deemed necessary by the examiner must be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to offer the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that the Veteran has erectile dysfunction that was present in service, or was incurred in service, or was the result of any disease, injury, or event during service?

(b) Is it at least as likely as not (50 percent or greater probability) that the Veteran has erectile dysfunction that is proximately due to or the result of a service-connected disability, to include diabetes mellitus or posttraumatic stress disorder?

(c) Is it at least as likely as not (50 percent or greater probability) that the Veteran has erectile dysfunction that has been aggravated (permanently increased in severity beyond the natural progression of the disorder) by a service-connected disability, to include diabetes mellitus or posttraumatic stress disorder?

(d) Provide a complete rationale for all opinions and conclusions.  The examiner should specifically address the October 2011 VA examination for diabetes mellitus in which the Veteran reported no erectile dysfunction.  The examiner is also asked to specifically address the fact that, despite the Veteran's statements to the contrary, the medical records do not indicate symptoms or a diagnosis of erectile dysfunction until after the Veteran was diagnosed with diabetes mellitus.  

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

